DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second layshaft" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the power take-off driveshaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heindl (US 2015/0292607).  Heindl discloses:
With regard to claim 1 - A transmission for transmitting a torque generated by a drive motor to at least one front or rear drive axle of an agricultural or industrial commercial vehicle, comprising: 
at least one primary transmission unit 100 including an input shaft 102 having a first rotation axis, an output shaft 434 having a second rotation axis, and a first layshaft 134 having a third rotation axis; 
the input shaft 102, the output shaft 434, and the first layshaft 134 being parallel; 
the first rotation axis A lying in a first plane, the second rotation axis B lying in a second plane, and the third rotation axis C lying in a third plane, and the first, the second and the third planes being parallel (see Figs. 17 and 18); and 
the first, the second, and the third planes being orthogonal to a transmission central plane, the first rotation axis A being disposed in the transmission central plane, and the second plane being between the first and the third planes.

With regard to claim 2 - wherein a first orthogonal spacing (D1) between the second and the third planes is at least one quarter of a second orthogonal spacing (D2) between the first and the second planes (see below).

    PNG
    media_image1.png
    634
    428
    media_image1.png
    Greyscale

With regard to claim 3 - wherein a third orthogonal spacing (D3) between the second rotation B axis and the transmission central plane is at least one quarter of the second orthogonal spacing between the first and the second planes.

With regard to claim 4 - wherein the primary transmission unit 100 includes a second layshaft having a fourth rotation axis lying in a fourth plane parallel to the first, the second, and the third planes, and the fourth plane is between the first and the second planes.
Claim(s) 1-4, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reece (US 5,385,064).  Reece discloses:
With regard to claim 1 - A transmission for transmitting a torque generated by a drive motor to at least one front or rear drive axle of an agricultural or industrial commercial vehicle, comprising: 
at least one primary transmission unit including an input shaft 14 having a first rotation axis, an output shaft 70 having a second rotation axis, and a first layshaft 48 having a third rotation axis; 
the input shaft 14, the output shaft 70, and the first layshaft 48 being parallel; 
the first rotation axis lying in a first plane, the second rotation axis lying in a second plane, and the third rotation axis lying in a third plane, and the first, the second and the third planes being parallel (see marked up Fig. below); and 
the first, the second, and the third planes being orthogonal to a transmission central plane, the first rotation axis being disposed in the transmission central plane, and the second plane being between the first and the third planes (see below).
    PNG
    media_image2.png
    443
    662
    media_image2.png
    Greyscale


With regard to claim 2 - wherein a first orthogonal spacing (D1) between the second and the third planes is at least one quarter of a second orthogonal spacing (D2) between the first and the second planes (see above).

With regard to claim 3 - wherein a third orthogonal spacing (D3) between the second rotation axis and the transmission central plane is at least one quarter of the second orthogonal spacing between the first and the second planes (see above).

With regard to claim 4 - wherein the primary transmission unit includes a second layshaft 80 having a fourth rotation axis lying in a fourth plane parallel to the first, the second, and the third planes, and the fourth plane is between the first and the second planes (see above).

With regard to claim 5 - wherein a torque flux between the input shaft 31 and the output shaft 70 is configured to be established only indirectly, and a torque flux between the second layshaft 80 and the output shaft 70 is configured to be established only indirectly.

With regard to claim 6 - wherein a torque flux between the output shaft and the first layshaft is configured to be established only directly 48.

With regard to claim 13 - An agricultural or industrial commercial vehicle comprising: 
a drive motor; 
a transmission including at least one primary transmission unit including an input shaft 14 having a first rotation axis, an output shaft 70 having a second rotation axis, and a first layshaft 48 having a third rotation axis; 
the input shaft 14, the output shaft 70, and the first layshaft 48 being parallel; 
the first rotation axis lying in a first plane, the second rotation axis lying in a second plane, and the third rotation axis lying in a third plane, and the first, the second and the third planes being parallel; 
the first, the second, and the third planes being orthogonal to a transmission central plane, and the first rotation axis being disposed in the transmission central plane; and 
the second plane being disposed between the first and the third planes, the transmission being disposed in the commercial vehicle in such a manner that the transmission central plane is substantially parallel to a vehicle central plane.

With regard to claim 14 - wherein the first plane is disposed to be substantially parallel to or congruent with a reference plane defined by the longitudinal and the transverse extent of the commercial vehicle, and the second and the third planes are disposed to be offset from the first plane in a direction of a support surface (ground) of the commercial vehicle (see figure above).

Claim(s) 1, 2, 4-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reece (US 2006/0048977).  Reece discloses:
With regard to claim 1 - A transmission for transmitting a torque generated by a drive motor to at least one front or rear drive axle of an agricultural or industrial commercial vehicle, comprising: 
at least one primary transmission unit 22 including an input shaft 31 having a first rotation axis, an output shaft 33 having a second rotation axis, and a first layshaft 38 having a third rotation axis; 
the input shaft 31, the output shaft 33, and the first layshaft 38 being parallel; 
the first rotation axis lying in a first plane, the second rotation axis lying in a second plane, and the third rotation axis lying in a third plane, and the first, the second and the third planes being parallel (see Fig. 10); and 
the first, the second, and the third planes being orthogonal to a transmission central plane, the first rotation axis being disposed in the transmission central plane, and the second plane being between the first and the third planes (see input shaft 31, Fig. 9).

With regard to claim 2 - wherein a first orthogonal spacing between the second and the third planes is at least one quarter of a second orthogonal spacing between the first and the second planes (see Fig. 10, the first orthogonal spacing between the second and the third planes being larger than the second orthogonal spacing between the first and the second planes).
With regard to claim 4 - wherein the primary transmission unit includes a second layshaft 33 having a fourth rotation axis lying in a fourth plane parallel to the first, the second, and the third planes, and the fourth plane is between the first and the second planes (see Fig. 10).

With regard to claim 5 - wherein a torque flux between the input shaft 31 and the output shaft 34 is configured to be established only indirectly, and a torque flux between the second layshaft 33 and the output shaft is configured to be established only indirectly.

With regard to claim 6 - wherein a torque flux between the output shaft 35 and the first layshaft 38 is configured to be established only directly.

With regard to claim 7 - wherein the primary transmission unit includes a second output shaft 24.

With regard to claim 8 - a transmission housing 30 which receives the at least one primary transmission unit 22, the transmission housing is configured such that a rear axle module 23 is disposed on the transmission housing 30, and a torque flux between the primary transmission unit and the rear axle module is configured to be established.

With regard to claim 9 - wherein the rear axle module 23 includes the rear axle differential, a rear axle pinion 35, and a rear axle gear wheel 35 (Fig. 11).

With regard to claim 10 - further comprising a power take-off module 28 and a power take-off driveshaft 29, the rear axle module 23 is disposed between the power take-off module 28 and the primary transmission unit 22.
With regard to claim 13 - An agricultural or industrial commercial vehicle comprising: 
a drive motor; 
a transmission including at least one primary transmission unit including an input shaft 31 having a first rotation axis, an output shaft 34 having a second rotation axis, and a first layshaft 38 having a third rotation axis; 
the input shaft 31, the output shaft 34, and the first layshaft 38 being parallel; 
the first rotation axis lying in a first plane, the second rotation axis lying in a second plane, and the third rotation axis lying in a third plane, and the first, the second and the third planes being parallel; 
the first, the second, and the third planes being orthogonal to a transmission central plane, and the first rotation axis being disposed in the transmission central plane; and 
the second plane being disposed between the first and the third planes, the transmission being disposed in the commercial vehicle in such a manner that the transmission central plane is substantially parallel to a vehicle central plane (see below).

    PNG
    media_image3.png
    482
    672
    media_image3.png
    Greyscale


With regard to claim 14 - wherein the first plane is disposed to be substantially parallel to or congruent with a reference plane defined by the longitudinal and the transverse extent of the commercial vehicle, and the second and the third planes are disposed to be offset from the first plane in a direction of a support surface (ground) of the commercial vehicle (see Fig. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        August 27, 2022